Citation Nr: 1435202	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for residuals of a sexually transmitted disease.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for psoriasis, to include as due to herbicide exposure.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a circulatory disorder, claimed as circulatory problems.

8.  Entitlement to service connection for high cholesterol.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a prostate disorder, claimed as prostate problems.

12.  Entitlement to service connection for a kidney disorder, claimed as kidney problems.

13.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1957 to May 1966, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied the Veteran's claims for service connection for a right knee condition, a sexually transmitted disease, a right shoulder condition, psoriasis and low back pain.

In a June 2012 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claims for service connection for hypertension, circulatory problems, high cholesterol, GERD, erectile dysfunction, prostate problems, kidney problems and PTSD.  The Veteran subsequently filed a notice of disagreement as to the denials of his claims for service connection.  However, a statement of the case as to these claims has not yet been issued and these claims are addressed in the remand portion below.  

The Board notes that the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Disabled American Veterans as his power of attorney (POA) in October 2000.  The Veteran withdrew his POA in August 2012 and has not submitted a VA Form 21-22 appointing a new representative.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals audiology and dermatology April 2014 Disability Benefits Questionnaire (DBQ) reports, a June 2012 psychological DBQ report and VA treatment records dated through April 2012.  The documents in VBMS include VA treatment records dated through March 2014.  In February 2014, the Veteran's former representative had waived initial AOJ consideration of VA treatment records dated through June 2012; however, this waiver in not valid as the Veteran had revoked the POA in August 2012.  The Board notes that the Veteran's statement revoking his POA was not contained in the claims file at the time of the February 2014 waiver by his former representative.

However, as these claims are being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2013).  The remaining documents in Virtual VA and VBMS consist of various adjudicatory documents that were duplicative of those contained in the paper claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran generally contends that his current lumbar spine disorder was incurred during service.  Service treatment records reflect the Veteran's complaints of a pulled muscle in the back in April 1966.  The post-service treatment records reflect the treatment for chronic low back pain and it is not clear from the current record whether the Veteran's complaints have resulted in a diagnosed disability.  In addition, he has not been afforded a VA examination to determine the etiology of his claimed lumbar spine disorder.  In light of the foregoing evidence, such an etiological opinion should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran contends that his current skin disorder is the result of his exposure to herbicides during service.  The current  post-service clinical evidence documents the diagnosis and treatment of a variety of dermatological conditions, including dermatitis and psoriasis.  An April 2014 VA dermatology examiner diagnosed the Veteran with non-specific dermatitis with excoriations from chronic scratching and opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's service treatment records were silent as to any complaints and/or treatment for a skin condition.  However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion.  In this case, the April 2014 VA examiner did not discuss the Veteran's lay assertions that his current skin condition was the result of his exposure to herbicides.. Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements.

In a September 2009 statement, the Veteran indicated that he had received treatment at the Ponce VA Medical Center from 1984 to the present and requested that VA obtain all such records.  The Board's review of the current record reveals that VA treatment records dated from October 2000 to March 2014 have been associated with the Veteran's claims file.  As these identified records are potentially pertinent to the instant claims, such should be associated with the claims file on remand.  In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

The Board also notes that the Veteran reported receiving regular treatment from a private internist in an August 2006 VA treatment note but that the nature of such treatment is unclear from the current record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disabilities and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.

The Veteran reported that he received Social Security Administration (SSA) benefits in his December 2004 Application for Compensation and/or Pension (VA Form 21-526).  It is not clear from the current record whether these benefits are retirement or disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, if any, should be obtained on remand.

With respect to the Veteran's claims for service connection for hypertension, circulatory problems, high cholesterol, GERD, erectile dysfunction, prostate problems, kidney problems and PTSD, the Board notes that these claims were denied in a June 2012 rating decision.  Later that month, the Veteran entered a notice of disagreement as to the denial of these claims.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include treatment notes dated in September 2012 and July 2013- and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for hypertension, a circulatory disorder, high cholesterol, GERD, erectile dysfunction, a prostate disorder, a kidney disorder and PTSD.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Undertake appropriate action to have all pertinent items of evidence written in Spanish-to include treatment notes dated in September 2012 and July 2013-translated into English.  The translated documents should be associated with the claims file.

3.  Obtain VA treatment records from the Ponce VA Medical Center, to include those dated from 1984 to October 2000 as identified by the Veteran in a September 2009 statement as well as treatment records dated after March 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disabilities since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Obtain the Veteran's complete Social Security Administration records, including all administrative decision(s) on his application for disability benefits and all underlying medical records which are in the Social Security Administration's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

6.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lumbar spine disorder. All indicated tests and studies should be undertaken. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

 The examiner is asked to furnish an opinion with respect to the following questions:

 a) Identify all diagnoses related to the Veteran's claimed lumbar spine disorder.  The examiner should identify all such disorders that have been present at any time since May 2008. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed lumbar spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include complaints a pulled muscle in the back in April 1966? 

 c) If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., May 1967)?  If so, what were the manifestations?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed skin disorder, including psoriasis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

 The examiner is asked to furnish an opinion with respect to the following questions:

 a) Identify all diagnoses related to the Veteran's claimed skin disorder.  The examiner should identify all such disorders that have been present at any time since May 2008. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed skin disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his presumed exposure to herbicides? 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any evidence added after the issuance of the April 2010 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



